Title: To John Adams from Thomas Jefferson, 14 October 1816
From: Jefferson, Thomas
To: Adams, John


  Monticello Oct. 14. 16 Your letter; dear Sir, of May 6. had already well explained the Uses of grief, that of Sep. 3. with equal truth adduces instances of it’s abuse; and when we put into the same scale these abuses, with the afflictions of soul which even the Uses of grief cost us, we may consider it’s value in the economy of the human being, as equivocal at least. those afflictions cloud too great a portion of life to find a counterpoise in any benefits derived from it’s uses. for setting aside it’s paroxysms on the occasions of special bereavements, all the latter years of aged men are overshadowed with it’s gloom. whither, for instance, can you and I look without seeing the graves of those we have known? and whom can we call up, of our early companions, who has not left us to regret his loss? this indeed may be one of the salutary effects of grief; inasmuch as it prepares us to lose ourselves also without repugnance. Dr. Freeman’s instances of female levity cured by grief are certainly to the point, and constitute an item of credit in the account we examine. I was much
			 mortified by the loss of the Doctor’s visit by
			 my absence from home. to have shewn how much I feel indebted to you for making good people known to me would have been one pleasure; and to have enjoyed that of his conversation, and the benefits
			 of
			 his information so favorably reported by my family, would have been another. I returned home on the third day after his departure. the loss of such visits is among the sacrifices which my divided
			 residence costs me.Your undertaking the 12. vols of Dupuis is a degree of heroism to which I could not have aspired even in my younger days. I have been contented with the humble atchievement of reading the Analysis of his work by Destutt-Tracy in
			 200 pages 8vo. I believe I should have ventured on his own abridgment of the work in one 8vo. volume, had it ever come to my hands; but the marrow of it in Tracy has satisfied my appetite: and, even in that, the preliminary discourse of the Analyser himself, and his Conclusion, are
			 worth more in my eye than the body of the work. for the object of that seems to be to smother all history under the mantle of allegory. if histories so unlike as those of Hercules & Jesus, can by
			 a fertile imagination, and Allegorical interpretations, be brought to the same tally, no line of distinction remains between fact and fancy. as this pithy morsel will not overburthen the mail in
			 passing and repassing between Quincy and Monticello, I send it for your perusal. perhaps it will satisfy you, as it has me; and may save you the labor of reading 24 times it’s volume. I have said to
			 you that it was written by Tracy; and I had so entered it on the title-page, as I usually do on Anonymous works whose authors are known to me. but Tracy had requested me not to betray his anonyme,
			 for reasons which may not yet perhaps have ceased to weigh. I am bound then to make the same reserve with you. Destutt-Tracy is, in my judgment, the ablest writer living on intellectual
			 subjects, or the operations of the understanding. his three 8vo. volumes on Ideology, which constitute the foundation of what he has since written, I have not indeed entirely read; because I am not fond of reading what is merely abstract, and unapplied
			 immediately to some useful science. Bonaparte, with his repeated derisions of Ideologists (squinting at this author) has by this time felt that true wisdom does not lie in mere practice without principle. the next work Tracy wrote was the Commentary on Montesquieu, never published in the original, because not safe; but translated and published in Philadelphia, yet without the
			 author’s name. he has since permitted his name to be mentioned. altho’ called a Commentary, it is in truth an elementary work on the principles of government, comprised in about 300. pages 8vo. he has lately published a third work on Political economy, comprising the whole subject within about the same compass; in which all it’s principles are demonstrated with the severity of
			 Euclid, and, like him, without ever using a superfluous word. I have procured this to be translated, and have been 4 years endeavoring to get it printed. but, as yet, without success. in the meantime
			 the author has published the original in France, which he thought unsafe while Bonaparte was in power. no printed copy, I believe, has yet reached this
			 country. he has his 4th. and last work now in the press at Paris, closing, as he concieves the circle of metaphysical sciences. this work which is on Ethics, I have not seen, but suspect I shall differ from it in
			 it’s foundation, altho not in it’s deductions. I gather from his other works that he adopts the principle of Hobbes, that justice is founded in contract solely, and does not result from the
			 construction of man. I believe, on the contrary, that it is instinct, and innate, that the moral sense is as much a part of our constitution as that of feeling, seeing, or hearing; as a wise
			 creator
			 must have seen to be necessary in an animal destined to live in society: that every human mind feels pleasure in doing good to others another; that the non-existence of justice is not to be inferred from the fact that the same act is deemed virtuous and right in one society, which is held vicious & wrong in another;
			 because as the circumstances and opinions of different societies vary, so the acts which may do them right or wrong must vary also: for virtue does not consist in the act we do, but in the end it
			 is
			 to effect. if it is to effect the happiness of him to whom it is directed, it is virtuous, while in a society under different circumstances and opinions the same act might produce pain, and would
			 be
			 vicious. the essence of virtue is in doing good to others, while what is good may be one thing in one society, & it’s contrary in another. yet, however we may differ as to the foundation of
			 morals, (and as many foundations have been assumed as there are writers on the subject nearly) so correct a thinker as Tracy will give us a sound-system of morals. and indeed it is remarkable that so
			 many writers, setting out from so many different premises, yet meet, all, in the same conclusions. this looks as if they were guided, unconsciously, by the unerring hand of instinct.Your history of the Jesuits, by what name of the Author, or other description is it to be enquired for?What do you think of the present situation of England? is not this the great and fatal crush of their funding system, which, like death, has been foreseen by all, but it’s hour, like that of death, hidden from mortal prescience? it appears to me that all the circumstances now exist which render recovery desperate. the
			 interest of the national debt is now equal to such a portion of the profits of all the land and the labor of the island as not to leave enough for the subsistence of those who labor. hence the
			 owners
			 of the land abandon it and retire to other countries, and the laborer has not enough of his earnings left to him to cover his back, and to fill his belly. the local insurrections, now almost general, are of the hungry and the naked, who cannot be quieted but by food & raiment. but where are the means of feeding and clothing them? the landholder has nothing of his own to give, he is but the fiduciary of those who have lent him money: the lender is so taxed in
			 his meat, drink, and clothing, that he has but a bare subsistence left. the landholder then must give up his land, or the lender his debt, or they must compromise by giving up each one half. but will either consent peaceably to such an abandonment of property? or must it not be settled by civil conflict? if peaceably compromised, will they agree to risk another ruin under the same government unreformed? I think not; but I would rather know what you think; because you have lived with John Bull, and know, better than I do the character of his herd. I salute mrs Adams & yourself with every sentiment of affectionate cordiality and respect.Th: Jefferson
			